Citation Nr: 0534354	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  03-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.T. and T.M.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim seeking entitlement to service connection 
for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

*	This claim is remanded for RO adjudication.  No waiver 
of agency of original jurisdiction (AOJ) consideration 
was received by the Board pertaining to new evidence 
submitted.

Subsequent to the April 2005 Supplemental Statement of the 
Case, the appellant submitted lay statements from a childhood 
friend of the veteran's and a statement from his siblings.  
The Board notes that the veteran did not submit a waiver of 
AOJ consideration, and therefore, this claim must be 
remanded.  See 38 C.F.R. § 20.1304 (2005) (Rule 1304), as 
amended by 69 Fed. Reg. 53, 807 (Sep. 3, 2004); 38 C.F.R. 
§ 19.37(b) (2005).

Accordingly, this case is REMANDED for the following:  

The Appeals Management Center (AMC)/RO must readjudicate 
the appellant's claim, to include the lay statements of 
the deceased veteran's childhood friend and the 
veteran's siblings.  In the event that the claim is not 
resolved to the satisfaction of the appellant, she 
should be furnished a Supplemental Statement of the Case 
regarding service connection for the cause of the 
veteran's death that includes all additional applicable 
laws and regulations, and the reason for the decision.  
The appellant must be given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

